                Case 2:20-cv-04764-KSM Document 6 Filed 10/30/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF PENNSYLVANIA



GERALD GIAIMIS                                                  Case No.: 2:20-CV-04764-KSM

                                             Plaintiff,
v.                                                            DEFENDANT VERIZON PENNSYLVANIA
                                                              LLC’S ANSWER TO PLAINTIFF’S
                                                              COMPLAINT
TRANS UNION, LLC, EXPERIAN
INFORMATION SOLUTIONS, INC.,
EQUIFAX INFORMATION SERVICES LLC
AND VERIZON COMMUNICATIONS INC.

                                       Defendants.




           Defendant Verizon Pennsylvania LLC, erroneously sued as Verizon Communications

Inc. (“Defendant”) hereby answers the Complaint (“Complaint”) of Plaintiff Gerald Giaimis

(“Plaintiff”), for itself only, as follows1:

                                           PRELIMINARY STATEMENT

           1.       Answering Paragraph 1 of the Complaint, Defendant admits that Plaintiff has filed

this lawsuit alleging violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.
(“FCRA”). Defendant denies violating the FCRA or any other law, denies that Plaintiff is

entitled to damages, and further denies the remaining allegations in Paragraph 1.

                                            JURISDICTION AND VENUE

           2.       Answering Paragraph 2 of the Complaint, these allegations consist of legal

conclusions to which no response is required. To the extent a response is required, Defendant

denies these allegations to the extent they misstate the law, and denies violating the FCRA or any

other law.



1
    The Complaint’s headings are repeated herein for organizational purposes only and should be considered denied.
            Case 2:20-cv-04764-KSM Document 6 Filed 10/30/20 Page 2 of 7




       3.      Answering Paragraph 3 of the Complaint, these allegations consist of legal

conclusions to which no response is required. To the extent a response is required, Defendant

denies these allegations to the extent they misstate the law.

                                                 PARTIES

       4.       Answering Paragraph 4 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies them.

       5.      Answering Paragraph 5 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies them.

       6.      Answering Paragraph 6 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies them.

       7.      Answering Paragraph 7 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies them.

       8.      Answering Paragraph 8 of the Complaint, Defendant admits that under certain

circumstances and in certain situations, Verizon Pennsylvania LLC conducts business in
Pennsylvania. Except as stated, Defendant is without sufficient knowledge or information to

form a belief as to the truth of the allegations, and on that basis, denies them.

                                                  FACTS

       9.      Answering Paragraph 9 of the Complaint, Defendant denies these allegations.

       10.     Answering Paragraph 10 of the Complaint, Defendant denies these allegations.

       11.     Answering Paragraph 11 of the Complaint, Defendant denies these allegations.

       12.     Answering Paragraph 12 of the Complaint, Defendant denies these allegations.

       13.     Answering Paragraph 13 of the Complaint, Defendant denies these allegations.
       14.     Answering Paragraph 14 of the Complaint, Defendant denies these allegations.
          Case 2:20-cv-04764-KSM Document 6 Filed 10/30/20 Page 3 of 7




       15.     Answering Paragraph 15 of the Complaint, Defendant denies any allegation of

wrongdoing, and denies that it reported any inaccurate information on Plaintiff’s credit report.

Except as stated, Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations, and on that basis, denies them.

       16.     Answering Paragraph 16 of the Complaint, Defendant denies these allegations.

       17.     Answering Paragraph 17 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies them.

       18.     Answering Paragraph 18 of the Complaint, Defendant denies these allegations.

                             Count One – Violations Of The FCRA

                                    Plaintiff v. TU, EX and EQ

       19.     Answering Paragraph 19 of the Complaint, Defendant incorporates its responses

to the foregoing paragraphs as if set forth fully herein.

       20.     Answering Paragraph 20 of the Complaint, these allegations are not alleged

against Defendant and thus no response is required. To the extent a response is required, these

allegations consist of legal conclusions to which no response is required. Defendant denies the

allegations to the extent they misstate the law.

       21.     Answering Paragraph 21 of the Complaint, these allegations are not alleged
against Defendant and thus no response is required. To the extent a response is required, these

allegations consist of legal conclusions to which no response is required. Defendant denies the

allegations to the extent they misstate the law.

       22.     Answering Paragraph 22 of the Complaint, these allegations are not alleged

against Defendant and thus no response is required. To the extent a response is required, these

allegations consist of legal conclusions to which no response is required. Defendant denies the

allegations to the extent they misstate the law.
          Case 2:20-cv-04764-KSM Document 6 Filed 10/30/20 Page 4 of 7




       23.      Answering Paragraph 23 of the Complaint, these allegations are not alleged

against Defendant and thus no response is required. To the extent a response is required,

Defendant denies the allegations.

       24.     Answering Paragraph 24 of the Complaint, these allegations are not alleged

against Defendant and thus no response is required. To the extent a response is required,

Defendant denies the allegations.

                             Count Two – Violations Of The FCRA

                                          Plaintiff v. Verizon

       25.     Answering Paragraph 25 of the Complaint, Defendant incorporates its responses

to the foregoing paragraphs as if set forth fully herein.

       26.     Answering Paragraph 26 of the Complaint, these allegations consist of legal

conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations to the extent they misstate the law.

       27.     Answering Paragraph 27 of the Complaint, these allegations consist of legal

conclusions to which no response is required. To the extent a response is required, Defendant

denies the allegations to the extent they misstate the law.

       28.     Answering Paragraph 28 of the Complaint, and subparts (a) through (g),

Defendant denies these allegations.
       29.     Answering Paragraph 29 of the Complaint, Defendant denies these allegations.

                                     JURY TRIAL DEMAND

         30.   Answering the Jury Trial Demand contained in paragraph 30, Defendant admits

that Plaintiff demands a trial by jury.

                                      PRAYER FOR RELIEF

       Answering the Prayer for Relief following Paragraph 30 of the Complaint, Defendant

denies that Plaintiff is entitled to the relief requested therein or any other relief whatsoever.
          Case 2:20-cv-04764-KSM Document 6 Filed 10/30/20 Page 5 of 7




                                        AFFIRMATIVE DEFENSES

                                   FIRST AFFIRMATIVE DEFENSE

       31.     Defendant reserves the right to compel contractual arbitration.

                                 SECOND AFFIRMATIVE DEFENSE

       32.     Plaintiff fails to state a claim upon which relief can be granted against Defendant.

                                  THIRD AFFIRMATIVE DEFENSE

       33.     Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations.

                                 FOURTH AFFIRMATIVE DEFENSE

       34.     Plaintiff is barred from obtaining the relief sought in the Complaint by the

doctrines of estoppel, waiver, unclean hands, laches, or other equitable doctrines.

                                   FIFTH AFFIRMATIVE DEFENSE

       35.     Plaintiff’s claims are barred in whole or in part because Plaintiff has failed to

mitigate his alleged damages, if any.

                                   SIXTH AFFIRMATIVE DEFENSE

       36.     Plaintiff’s claims are barred in whole or in part because Plaintiff consented to,

ratified, or acquiesced in all of the alleged acts or omissions alleged.

                                SEVENTH AFFIRMATIVE DEFENSE
       37.     Defendant’s conduct was privileged or justified.

                                 EIGHTH AFFIRMATIVE DEFENSE

       38.     Plaintiff has waived any and all claims, rights and demands made in the

Complaint.

                                  NINTH AFFIRMATIVE DEFENSE

       39.     Plaintiff’s claims may be barred because the acts or omissions of which Plaintiff

complains have been approved or mandated, implicitly or expressly, by applicable statutes and

regulations.
           Case 2:20-cv-04764-KSM Document 6 Filed 10/30/20 Page 6 of 7




///

                                   TENTH AFFIRMATIVE DEFENSE

       40.     Plaintiff’s claims may be barred because Defendant at all times complied in good

faith with all applicable statutes and regulations.

                               ELEVENTH AFFIRMATIVE DEFENSE

       41.     Plaintiff’s claims may be barred because Defendant conducted a reasonable

investigation of any dispute received from any consumer reporting agency regarding the subject

account.

                               ELEVENTH AFFIRMATIVE DEFENSE

       42.     Defendant specifically deny that they acted with any willfulness, oppression,

fraud or malice towards Plaintiff.

                                TWELFTH AFFIRMATIVE DEFENSE

       43.     Any harm alleged in the Complaint can be attributed to several causes, and the

damages for this harm, if any, should be apportioned among the various causes according to the

contribution of each cause to the harm sustained.

                              THIRTEENTH AFFIRMATIVE DEFENSE

       44.     If Plaintiff suffered or sustained any loss, injury, damage or detriment, it was

directly and proximately caused and contributed to by the breach, conduct, acts, omissions,
activities, carelessness, recklessness, negligence, or intentional misconduct of others, including

Plaintiff, and not by Defendant.

                             FOURTEENTH AFFIRMATIVE DEFENSE

       45.     If Plaintiff suffered or sustained any loss, injury, damage or detriment, it was

directly and proximately caused and contributed to by the intervening acts of others, and not by

Defendant.

                               FIFTEENTH AFFIRMATIVE DEFENSE

       46.     If Plaintiff prevails against Defendant, Defendant’s liability is several and limited
to their own actionable segment of fault, if any.
            Case 2:20-cv-04764-KSM Document 6 Filed 10/30/20 Page 7 of 7




                               SIXTEENTH AFFIRMATIVE DEFENSE

       47.     Defendant specifically gives notice that they intend to rely upon such other

defenses as may become available by law, or pursuant to statute, or during any further discovery

proceedings of this case, and hereby reserve the right to amend their Answer and assert such

defenses.

       WHEREFORE, Defendant prays for judgment as follows:

       1.      That Plaintiff takes nothing by reason of the Complaint;

       2.      For its costs of suit herein;

       3.      For attorney’s fees to the extent available by law or contract; and

       4.      For such other and further relief as this Court may deem just and proper.

                                       Respectfully submitted,

                                        Frederick E. Blakelock
                                        Frederick E. Blakelock, Esquire
                                        Christine J. Viggiano, Esquire
                                        Reilly, McDevitt & Henrich, P.C.
                                        The Widener Building
                                        One South Penn Square, Suite 410
                                        Philadelphia, PA 19107
                                        (215) 972-5200
                                        fblakelock@rmh-law.com
                                        cviggiano@rmh-law.com
                                        Counsel for Defendant,
                                        Verizon Pennsylvania LLC

Dated: October 30, 2020
